Mr. Chief Justice McIver,
dissenting. While I agree with Mr. Justice Pope in the conclusions which he has reached on all the other points, I cannot agree with him in the view which he takes of the fourth ground of appeal. In 1 Greenlf. on Ev., sec. 449, it is said to be: “A well settled rule, that a witness cannot be cross-examined as to any fact which is collateral and irrelevant to the issue merely for the purpose of contradicting him by other evidence, if he should deny it, thereby to discredit his testimony,” and this doctrine is quoted with approval in the recent case of The State v. Wyse, 33 S. C., at page 592. Now in the case under consideration the issue to be tried was whether the defendants were guilty of the dastardly attempt to assassinate Jenkins, and the question whether Shelton Kelley, who was examined as a witness for the defence, had used the very improper and reprehensible language to the trial justice which was imputed to him, was clearly collateral to the issue on trial; and, therefore, under the rule above stated,' it was not competent for the solicitor to offer testimony to contradict his denial that he had used such language, even though the object of such testimony was to discredit the witness, Shelton Kelley. The case of The State v. Sullivan, cited by Mr. Justice Pope, does not touch the point here considered; indeed, it — impliedly, at least — recognizes the correctness of my position; for Mr. Justice Gary, in delivering the opinion of the court in the Sullivan case, was careful to say that the testimony of Finley, which it was proposed to contradict, was clearly relevant to the issue on trial, as it undoubtedly was;. and, what is more, he makes a quotation *64from sec. 462 of Greenl. on Ev., which contains these words: “But it is only in such matters as are relevant to the issue that the witness can be contradicted.” I think, therefore, that the judgment should be reversed on the fourth ground, and a new trial ordered.